DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/5/2018, is being considered by the examiner.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1-3 and 19-20 recite "the pixel". There is insufficient antecedent basis for this received pixel” would overcome this rejection.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 19 recites "the image". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claim 19 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment that replaces “the image” with “the color image” would overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-18 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (US Patent 8,379,274 B2), (“Tamura”).

Regarding claim 1, Tamura meets the claim limitations, as follows:
An image processing apparatus (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5] comprising: a trapping section (i.e. trap processing unit) [Tamura: col 10, line 1; Fig. 15] that performs trapping (i.e. trapping is performed for the image shown in FIG. 3A, as shown in FIGS. 3B and 3C, the colors overlap with each other in the trap width and an edge which does not exist in the original image appears. When edge enhancement is performed for this image, as shown in FIG. 3D, no blank portion appears but an unnatural stripe-patterned color change, which does not exist in the original image, occurs in the edge portion) [Tamura: col 2, line 6-13; Figs. 3A-C] on a received pixel (i.e. perform trapping at a position of a pixel of interest of the input image data) [Tamura: col 2, line 31-32; Figs. 3A-C]; a digital filtering section (i.e. A spatial filter processing unit) [Tamura: col 5, line 35; Fig. 13] that performs digital filtering (i.e. A spatial filter processing unit 104 performs (the details will be described later) filter processing for each color of a reference window) [Tamura: col 5, line 35-37; Fig. 7] on the pixel (i.e. performs spatial filter processing for a pixel of interest of the input image data) [Tamura: col 2, line 33-34; Figs. 6-7] in parallel with the trapping using the trapping section (i.e. both of spatial filter processing and trapping are generally performed for each window, in order to obtain a satisfactory processing result, it is necessary to buffer an image for a plurality of lines. Accordingly, a processing system which performs both spatial filter processing and trapping must have independent line memories for respective processings) [Tamura: col 2, line 19-25 – Note: In microprocessor design, “parallel” means that two tasks can be processed at the same time without dependency with each other.  Tamura discloses that the trapping process and filter process can be processed independently in parallel on each window, and they are not depended on each other]; and a selection section (i.e. An output composition unit 105) [Tamura: col 5, line 38; Figs. 6-7] that selects a result (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result) [Tamura: col 5, line 38-41; Figs. 6-7] of the trapping (i.e. S811: output determination result of the trapping) [Tamura: Fig. 8]; (i.e. output of the trapping) [Tamura: col 2, line 34; Fig. 6-7]) using the trapping section (i.e. trap processing unit) [Tamura: col 10, line 1; Fig. 15] and a result of the digital filtering (i.e. output of the filter processing) [Tamura: col 2, line 34-35; Figs. 6-7] using the digital filtering section (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result (S106).) [Tamura: col 5, line 38-41; Figs. 6-7].

Regarding claim 2, Tamura meets the claim limitations as set forth in claim 1.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 1 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the digital filtering section performs the digital filtering on the pixel (i.e. A spatial filter processing unit 104 performs (the details will be described later) filter processing for each color of a reference window) [Tamura: col 5, line 35-37; Fig. 7] that is not processed by the trapping section (Note: Fig. 7 shows that there are two separated data paths for the digital filtering section and the trapping section. It is clear from Fig. 7 that the digital filtering section does not process any pixel that is processed by the trapping section) [Tamura: Fig. 7].  

Regarding claim 3, Tamura meets the claim limitations as set forth in claim 2.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 2 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the digital filtering section (i.e. A spatial filter processing unit 104) [Tamura: col 5, line 35; Fig. 7] does not process the pixel that is processed by the trapping section (Note: Fig. 7 shows that there are two separated data paths for the digital filtering section and the trapping section. It is clear from Fig. 7 that the digital filtering section does not process any pixel that is processed by the trapping section) [Tamura: Fig. 7].  

Regarding claim 4, Tamura meets the claim limitations as set forth in claim 1.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 1 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the trapping section and the digital filtering section respectively perform the trapping and the digital filtering through different paths (Note: Fig. 7 shows that there are two separated data paths for the digital filtering section and the trapping section. Each section process pixels from its own data path) [Tamura: Fig. 7].

Regarding claim 5, Tamura meets the claim limitations as set forth in claim 4.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 4 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the trapping section performs the trapping through a trapping path (Note: Fig. 7 shows that the trapping section processes pixels from its own data path through units 101 to 103) [Tamura: Fig. 7].

Regarding claim 6, Tamura meets the claim limitations as set forth in claim 4.

The image processing apparatus according to claim 4 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the digital filtering section performs the digital filtering through a digital filtering path (Note: Fig. 7 shows that the digital filtering section processes pixels from its own data path through the unit 101 and 104) [Tamura: Fig. 7].

Regarding claim 7, Tamura meets the claim limitations as set forth in claim 1.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 1 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] that generates a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping section and the digital filtering section ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 8, Tamura meets the claim limitations as set forth in claim 2.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 2 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] that generates a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping section and the digital filtering section ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7].

Regarding claim 9, Tamura meets the claim limitations as set forth in claim 3.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 3 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] that generates a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping section and the digital filtering section ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 10, Tamura meets the claim limitations as set forth in claim 4.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 4 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] that generates a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping section and the digital filtering section ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 11, Tamura meets the claim limitations as set forth in claim 5.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 5 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] that generates a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping section and the digital filtering section ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 12, Tamura meets the claim limitations as set forth in claim 6.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 6 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] that generates a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping section and the digital filtering section ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 13, Tamura meets the claim limitations as set forth in claim 7.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 7 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a storage section (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] generates the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the storage section (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 14, Tamura meets the claim limitations as set forth in claim 8.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 8 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a storage section (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] generates the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the storage section (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 15, Tamura meets the claim limitations as set forth in claim 9.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 9 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a storage section (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] generates the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the storage section (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 16, Tamura meets the claim limitations as set forth in claim 10.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 10 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a storage section (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] generates the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the storage section (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 17, Tamura meets the claim limitations as set forth in claim 11.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 11 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a storage section (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] generates the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the storage section (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 18, Tamura meets the claim limitations as set forth in claim 12.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 12 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a storage section (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the window generation section (i.e. a reference window input unit 101) [Tamura: col 5, line 20-21; Fig. 7] generates the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the storage section (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 20, Tamura meets the claim limitations, as follows:
A non-transitory computer readable medium storing a program causing a computer to perform (i.e. The storage unit 1103 includes a read-only memory (ROM), a random access memory (RAM), a hard disk (HD), and the like. The ROM stores various types of control programs and image processing programs to be executed by the CPU 1104) [Tamura: col 3, line 47-51; Figs. 4-5]: trapping (i.e. trapping is performed for the image shown in FIG. 3A, as shown in FIGS. 3B and 3C, the colors overlap with each other in the trap width and an edge which does not exist in the original image appears. When edge enhancement is performed for this image, as shown in FIG. 3D, no blank portion appears but an unnatural stripe-patterned color change, which does not exist in the original image, occurs in the edge portion) [Tamura: col 2, line 6-13; Figs. 3A-C] on a received pixel (i.e. perform trapping at a position of a pixel of interest of the input image data) [Tamura: col 2, line 31-32; Figs. 3A-C]; digital filtering (i.e. A spatial filter processing unit 104 performs (the details will be described later) filter processing for each color of a reference window) [Tamura: col 5, line 35-37; Fig. 7] on the pixel (i.e. performs spatial filter processing for a pixel of interest of the input image data) [Tamura: col 2, line 33-34; Figs. 6-7] in parallel with the trapping (i.e. both of spatial filter processing and trapping are generally performed for each window, in order to obtain a satisfactory processing result, it is necessary to buffer an image for a plurality of lines. Accordingly, a processing system which performs both spatial filter processing and trapping must have independent line memories for respective processings) [Tamura: col 2, line 19-25 – Note: In microprocessor design, “parallel” means that two tasks can be processed at the same time without dependency with each other. Tamura discloses that the trapping process and filter process can be processed independently in parallel on each window, and they are not depended on each other]; and selecting a result (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result) [Tamura: col 5, line 38-41; Figs. 6-7] of the trapping (i.e. S811: output determination result of the trapping) [Tamura: Fig. 8]; (i.e. output of the trapping) [Tamura: col 2, line 34; Fig. 6-7]) and a result of the digital filtering (i.e. output of the filter processing) [Tamura: col 2, line 34-35; Figs. 6-7].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US Patent 8,379,274 B2), (“Tamura”), in view of Klassen (US Patent 7,139,098 B2), (“Klassen”).

Regarding claim 19, Tamura meets the claim limitations, as follows:
An image forming apparatus (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5] comprising: 
an image forming unit that forms a color image (i.e. The three-line sensor 210 including three lines of charge coupled devices (CCDs) color-separates input light information, reads respective color components of full-color information
red R, green G, and blue B, and sends them to a signal processing unit 209) [Tamura: col 4, line 8-12; Figs. 4-5]; andan image processing unit (i.e. As shown in FIG. 4, the image forming apparatus comprises an image reading unit 1101, an image processing unit 1102) [Tamura: col 3, line 22-24; Figs. 4] that processes the image for the image forming unit ((i.e. The image processing unit 1102 converts print information including image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103. At this time, the image processing unit 1102 performs an image process such as density correction. In addition, the image processing unit 1102 generates bitmap data based on the buffered object and stores it in a band buffer of the storage unit 1103. At this time, the image processing unit 1102 performs a halftone process such as dithering) [Tamura: col 4, line 22-27; Fig. 5]; (i.e. The image processing unit 1102 electrically processes an image signal input from the three-line sensor 210, generates respective color signals of magenta M, cyan C, yellow Y, and black K, and sends the generated color signals to the image output unit 1105) [Tamura: col 4, line 22-27; Fig. 5]), wherein the image processing unit includes a trapping section (i.e. trap processing unit) [Tamura: col 10, line 1; Fig. 15] that performs trapping (i.e. trapping is performed for the image shown in FIG. 3A, as shown in FIGS. 3B and 3C, the colors overlap with each other in the trap width and an edge which does not exist in the original image appears. When edge enhancement is performed for this image, as shown in FIG. 3D, no blank portion appears but an unnatural stripe-patterned color change, which does not exist in the original image, occurs in the edge portion) [Tamura: col 2, line 6-13; Figs. 3A-C] on a received pixel (i.e. perform trapping at a position of a pixel of interest of the input image data) [Tamura: col 2, line 31-32; Figs. 3A-C], a digital filtering section (i.e. A spatial filter processing unit) [Tamura: col 5, line 35; Fig. 13] that performs digital filtering (i.e. A spatial filter processing unit 104 performs (the details will be described later) filter processing for each color of a reference window) [Tamura: col 5, line 35-37; Fig. 7] on the pixel (i.e. performs spatial filter processing for a pixel of interest of the input image data) [Tamura: col 2, line 33-34; Figs. 6-7] in parallel with the trapping using the trapping section (i.e. both of spatial filter processing and trapping are generally performed for each window, in order to obtain a satisfactory processing result, it is necessary to buffer an image for a plurality of lines. Accordingly, a processing system which performs both spatial filter processing and trapping must have independent line memories for respective processings) [Tamura: col 2, line 19-25 – Note: In microprocessor design, “parallel” means that two tasks can be processed at the same time without dependency with each other. Tamura discloses that the trapping process and filter process can be processed independently in parallel on each window, and they are not depended on each other], and a selection section (i.e. An output composition unit 105) [Tamura: col 5, line 38; Figs. 6-7] that selects a result (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result) [Tamura: col 5, line 38-41; Figs. 6-7] of the trapping (i.e. S811: output determination result of the trapping) [Tamura: Fig. 8]; (i.e. output of the trapping) [Tamura: col 2, line 34; Fig. 6-7]) using the trapping section (i.e. trap processing unit) [Tamura: col 10, line 1; Fig. 15] and a result of the digital filtering (i.e. output of the filter processing) [Tamura: col 2, line 34-35; Figs. 6-7] using the digital filtering section (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result (S106).) [Tamura: col 5, line 38-41; Figs. 6-7].
Tamura does not explicitly disclose the following claim limitations (Emphasis added).
An image forming apparatus comprising: an image forming unit that forms a color image; and an image processing unit that processes the image for the image forming unit, wherein the image processing unit includes a trapping section that performs trapping on a received pixel, a digital filtering section that performs digital filtering on the pixel in parallel with the trapping using the trapping section, and a selection section that selects a result of the trapping using the trapping section and a result of the digital filtering using the digital filtering section.  
However, in the same field of endeavor Klassen further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the image processing unit includes a trapping section (i.e. image processing unit 16 commonly includes a trapping processor 18 which corrects for traps formed at color edges) [Klassen: col 10, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tamura with Klassen to apply commonly design approach to include the trapping section in the image processing unit.  
Therefore, the combination of Tamura with Klassen will enable the image processing unit to correct traps formed at the color edges [Klassen: col 10, line 41-43]. 
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488